DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 6, 7, 9, 10 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herle (WO2017131997) (provided in Applicant's IDS filed on December 3rd , 2020) in view of Suehiro (US20140356723) (provided in Applicant’s IDS filed on December 3rd, 2020).
Regarding Claim 1, Herle discloses a negative electrode for a lithium secondary battery (lithium battery with negative electrode, [009]) comprising:
A negative electrode current collector (negative electrode current collector-150, [0029]); and
A negative electrode active material layer formed on the negative electrode current collector (Fig. 1A, negative electrode-140, negative current collector-150, [0030]),
Wherein the negative electrode active material layer comprises graphite and silicon oxide (combination of graphite and silicon oxide can be used, [0031]), and
Lithium is incorporated in the negative electrode active material layer (insertion compounds contain lithium included in negative electrode, [0031]). It is the examiner’s position, the broadest reasonable interpretation, that the limitation wherein the lithium is “injected” into graphite and silicon oxide is met by Herle’s disclosure as lithium is incorporated in the negative electrode active material layer is within the scope of the claim language “injected”.
Herle does not directly disclose the amount of lithium in the negative electrode active material layer. 
Suehiro discloses a negative electrode ([001]) that contains silicon oxide ([0013]) and graphite (negative electrode has carbon material-[0013], carbon material is graphite-[0047]). Suehiro further discloses that lithium metal is incorporated into the negative electrode ([0061]). Suehiro teaches that the lithium content in the negative electrode is balanced in order to, balance the charge capacity density of the negative electrode with charge and discharge characteristics (Fig. 4, [0035-0036]), compensate for the irreversible capacity of the silicon oxide ([0063]), and balance the speed of lithium absorption ([0063])
Thus, Suehiro teaches that the lithium content incorporated in the negative electrode is result effective. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.
Therefore, it would be obvious to one of ordinary skill, absent a showing of criticality or unexpected results, in the art to optimize the lithium incorporated in the negative electrode active material layer of Herle with the teachings of Suehiro to an amount of 0.0077 mol/cm2 to 0.0231 mol/cm2. This optimized lithium content would have the expected result balance the charge capacity density of the negative electrode with charge and discharge characteristics, compensate for the irreversible capacity of the silicon oxide, and balance the speed of lithium absorption. Furthermore, under the broadest reasonable interpretation of the claim, “lithium is incorporated” is interpreted by the examiner to include any chemical compound that includes lithium, and therefore the Suehiro negative electrode material of LiaSiOx meets the limitation of “lithium is incorporated in the negative electrode active material layer”.
Regarding Claim 2, Herle discloses the limitations as set forth above. Herle further discloses wherein the lithium is incorporated in the graphite and the silicon oxide (mixture of silicon oxide and graphite with lithium inserted into negative electrode, lithium alloy and materials such as graphite and silicon oxide, [0031]).
Regarding Claim 6 & 7, Herle discloses the limitations as set forth above. 
Herle does not directly discloses that the lithium incorporated into the graphite is represented by the formula LixC6, wherein 0 < x<=1, and does not directly disclose that the lithium incorporated into the silicon oxide is represented by LixSiy0, wherein 0 <y/x<=4.4. 
However, as the lithium injected graphite is present in only one phase that fits the formula LixC6 and the lithium injected silicon oxide is present in only one phase that fits the formula LixSiyO, therefore it would be obvious to one of ordinary skill in the art to have lithium incorporated into graphite to fit the formula LixC6, wherein 0 < x<=1and lithium injected into silicon oxide to fit the formula LixSiy0, wherein 0 <y/x<=4.4 for Herle’s negative electrode. 
Regarding Claim 9, Herle in view of Suehiro discloses the limitations as set forth above. Herle further discloses wherein a thin film layer on the negative electrode active material layer (interface film-147, [0039]), the thin film layer comprising one or more material selected from the group consisting of lithium fluoride or alumina ([0041]).
Regarding Claim 10, Herle in view of Suehiro discloses the limitations as set forth above. Herle further discloses wherein the thin film layer is formed to a thickness of 0.1 to 5.0 μm ([0039]).
Regarding Claim 17, Herlie discloses the limitations as set forth above. Herle discloses a lithium secondary battery (lithium battery, [009]) comprising:
A positive electrode ([009]);
A negative electrode ([009]); and
A separator and an electrolyte liquid provided between both of the electrode (separator-130, [0029], lithium-ion electrolytes, [0030]),
Wherein the negative electrode is the negative electrode of Claim 1 (claim 1 negative electrode limitation disclosed above).
Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Herle (WO2017131997) (provided in Applicant's IDS filed on December 3rd , 2020) in view of Suehiro (US20140356723) (provided in Applicant’s IDS filed on December 3rd, 2020) further in view of Yamada (US20070190416) (provided in Applicant’s IDS filed on December 3rd, 2020).
Regarding Claim 8, Herle discloses the limitations as set forth above. Herle does not directly disclose that the weight ratio of the graphite having lithium incorporated therein and the silicon oxide having lithium incorporated therein are present in a weight ratio of 6:4 to 8:2.
Yamada discloses a negative electrode for a nonaqueous secondary battery ([0013]) with silicon oxide and carbon conductive material ([0026-0027]). Yamada further discloses wherein the carbon conductive material can be either graphite or fibrous carbon material ([0029-0030]). Yamada further discloses a negative electrode with a silicon oxide ratio to carbon fibrous material with a mass ratio of 8:2 ([0105-0106]). Yamada teaches that this electrode configuration allows for improved high load discharge characteristics ([0028]).
Therefore, it would be obvious to one of ordinary skill in the art modify the electrode weight ratios of Herle with the teachings of Yamada to have a negative electrode that has the weight ratio of the graphite having lithium incorporated therein and the silicon oxide having lithium incorporated therein are present in a weight ratio of 6:4 to 8:2. This modified structure would have the expected result of improved high load discharge characteristics. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new grounds of rejection is made in view of Herle in view of Suehiro.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKITH R SRIPATHI whose telephone number is (571)272-2370. The examiner can normally be reached Monday - Friday: 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANKITH R SRIPATHI/Examiner, Art Unit 1728          

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728